Citation Nr: 0212408	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  95-37 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as adjustment reaction and 
mild depression.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease at L5-S1.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for status post left knee medial meniscectomy.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, inter alia, denied service 
connection for an adjustment reaction and granted service 
connection for degenerative disc disease at L5-S1, status 
post left knee medial meniscectomy, and bilateral pes planus.  
The low back disorder was rated 10 percent disabling, while 
the other two service-connected conditions were each rated 
noncompensably disabling.  A rating decision dated in October 
1995 assigned a 20 percent rating for the low back 
disability, effective from separation.  

The veteran requested a hearing before the Board in 
Washington, D.C., which was scheduled for May 1998.  However, 
he subsequently canceled the hearing due to health problems.  
This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing.  38 C.F.R. § 20.900(c) (2001).

This matter was previously before the Board in July 1998, 
when it was remanded to the RO for further development.  
Following the requested development, the RO continued its 
denial of the claim for service connection for psychiatric 
disability.  However, a rating decision dated in January 2002 
increased the evaluations for left knee disability and 
bilateral pes planus to 10 percent each, effective from 
separation.  Since a higher rating is available under the 
diagnostic codes for each of the service-connected 
disabilities currently before the Board, these issues remain 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Although the veteran was treated in service for 
psychiatric complaints, it is not shown that these problems 
matured into a chronic psychiatric disorder related to 
service or to any incident of service origin.  

3.  The service-connected degenerative disc disease at L5-S1 
is manifested by slight limitation of lumbar spine motion, 
episodic low back pain, and some evidence of L5 
radiculopathy; however, no more than moderate intervertebral 
disc syndrome with recurring attacks is shown.  

4.  The service-connected residuals of a left knee 
meniscectomy are manifested by mild degenerative arthritis in 
the knee joint, slight limitation of knee motion, and an 
asymptomatic 3-inch surgical scar on the medial aspect of the 
knee.  However, the left knee is not shown to be unstable, 
and no more than slight impairment is demonstrated.  

5.  The service-connected bilateral pes planus is manifested 
by arches that collapse upon weight-bearing with an inward 
turning of the ankles and slight lateral displacement of the 
Achilles tendon, but no more than moderate impairment is 
shown.  


CONCLUSIONS OF LAW

1.  A chronic psychiatric disorder, to include an adjustment 
reaction and mild depression, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  

2.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease at L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.71a, diagnostic codes 5292, 5293, 5294, 5295 
(2001).  

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a left knee meniscectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.71a, diagnostic codes 5010, 5257, 
5259, 5262 (2001).  

4.  The criteria for an initial evaluation in excess of 10 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5276 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (regulations implementing the VCAA).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); Bernklau v. Principi, 291 F.3d 795, 803-6 
(Fed. Cir. 2002).  

The veteran's original formal claim for compensation benefits 
(VA Form 21-526) was filed in June 1994 and has been 
continuously prosecuted ever since.  Thus, there is no issue 
as to provision of a form or instructions for applying for 
the claimed benefits.  38 U.S.C.A. § 5102; 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In April 1995, the veteran and his 
representative were provided a statement of the case with 
respect to the issues now before the Board.  Supplemental 
statements of the case were furnished in October 1995, 
February 1996, and, following the July 1998 remand, in 
January 2002.  These documents set forth the legal criteria 
governing service connection and increased rating issues in 
this case, listed the evidence considered by the RO, and 
offered analyses of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran of 
the information and evidence necessary to substantiate his 
claim.  

In addition, the Board notified the appellant in its July 
1998 remand of the type of evidence necessary to substantiate 
his claims.  The RO also informed the veteran in 
correspondence dated in July 1998 and November 2001 of the 
type of evidence necessary to substantiate his claims.  On 
the latter occasion, the veteran was informed that the VCAA 
had recently been enacted, was afforded another opportunity 
to submit evidence in support of his claims, and was 
essentially advised of the respective obligations of VA and 
the veteran in obtaining and submitting evidence in support 
of his claims.  In view of the foregoing, and in light of the 
extensive development undertaken in this case, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be obtained by 
VA is not an issue in this case.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA has informed the appellant of 
the type of information and evidence necessary to 
substantiate his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  In its previous remand, the Board outlined 
the evidence contained in the service medical records with 
respect to the veteran's claim for service connection for an 
acquired psychiatric disorder.  The only issue, which the 
remand and ensuing development addressed, was whether the 
veteran has a current chronic psychiatric disorder that can 
be attributed to his complaints and treatment in service.  
There is no further development of information within the 
control of the government that is necessary to an equitable 
disposition of this aspect of the appeal.  The evidence 
necessary to adjudicate the issues on appeal, including 
private medical evidence identified by the veteran, is of 
record in this case.  Neither the veteran nor his 
representative has pointed to any other evidence that needs 
to be obtained, and the Board is aware of none.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  Although the RO did not 
specifically advise the veteran of the VCAA's particulars, or 
provide him with the regulations adopted in August 2001 
pursuant to the Act, the RO has essentially met the 
requirements of the VCAA.  There would be no possible benefit 
in remanding this case to the RO for further consideration of 
the requirements of the VCAA.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The Board notes, moreover, that the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable in all cases.  The Court has concluded that 
the VCAA is not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  

A.  Service connection for psychiatric disability

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, there must be a showing 
of current disability, and there is none here.  

The record shows that the veteran was regularly treated from 
April 1990 to June 1991 in the Family Advocacy Office for 
marital problems.  In April 1990, it was indicated that he 
was alert, cooperative, and oriented.  He was not suicidal or 
homicidal, although he presented with angry affect.  In March 
1991, it was noted that he was frustrated.  His judgment was 
intact.  The examiner's assessment was marital discord.  In 
April 1991, it was indicated that he was calm and sincere.  
The examiner's assessment was marital problems resolving 
secondary to separation.  In September 1991, it was noted 
that he and his spouse were divorcing and that the veteran 
had multiple legal issues.  He was not under treatment or 
care.  During his retirement examination in December 1993, 
the veteran complained of depression, excessive worry, and 
insomnia since 1990 secondary to stress and life 
circumstances.  He had been treated by Family Advocacy for 
ten months.  It was noted that he was presently symptomatic, 
but clinical evaluation of his psychiatric condition was 
normal.  

The veteran underwent a VA psychiatric examination in July 
1994.  He said that he had had periods of sadness over the 
last two to three years related to his family situation with 
his ex- wife and children. He  indicated that he had been 
feeling better in the last few months.  He complained of 
occasional mild sadness, lack of motivation, feeling tense at 
times, and awakening during the night.  The mental status 
examination showed no abnormalities other than a somewhat 
depressed mood. The diagnoses were adjustment reaction, 
period of adaptation to civil life after 20 years in the 
service, and mild depression, caused mainly by a new 
lifestyle, the divorce, and the fact that his children lived 
in another state.  

The RO initially denied service connection for an adjustment 
reaction on the basis that it was by definition and acute and 
transitory phenomenon.  The Board remanded this issue because 
the record did not contain an objective medical opinion as to 
whether the diagnosed adjustment reaction truly constituted 
an acute and transitory episode that resolved.  The Board 
noted that according to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), an 
individual can have chronic adjustment reaction where there 
is either a chronic stressor or a stressor with enduring 
consequences.  The Board further noted that in addition to 
the diagnosis of adjustment reaction, it was also indicated 
that the veteran had mild depression, not necessarily a 
temporary condition.  The Board stated that it was unclear 
whether this was a diagnosis of a psychiatric condition 
separate from the adjustment reaction or was a symptom of the 
adjustment reaction.  The Board further noted that the 
"stressor" for his adjustment reaction was adaptation to 
civil life after 20 years in service.  The Board indicated 
that it was impossible to state when this "stressor" (his 
period of adaptation) ended and that it was therefore also 
impossible to state that his adjustment reaction is not a 
permanent disorder.  

However, a VA psychiatric examination in August 1999 
culminated in no Axis I diagnosis.  The report of examination 
shows that the examiner had reviewed the record prior to the 
examination.  He reported that the veteran lived alone and 
was employed as a security monitor for a school department.  
He had no psychiatric complaints.  A mental status 
examination was essentially unremarkable.  The examiner noted 
that the veteran did not have any symptoms associated with 
depression.  His Global Assessment of Functioning (GAF) score 
was 100.  Under DSM-IV, such a score indicates that the 
individual has superior functioning in a wide range of 
activities and that life's problems never seem to get out of 
hand.  

The law requires that there be a showing of current 
disability and of a link of the current disability to 
service.  The United States Court of Appeals for the Federal 
Circuit has held that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).  

Although symptoms are manifestations or indications of 
disease or injury, even disease or injury is not entitled to 
service connection unless chronic residuals constituting a 
disability result therefrom.  The Court has specifically so 
held.  In affirming a Board decision denying an application 
to reopen a claim of entitlement to service connection for 
spinal meningitis and denying an original claim for service 
connection for residuals of frozen feet, the Court stated:  
"[The veteran] is apparently of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  

Although the veteran was treated for psychiatric complaints 
in service and was initially diagnosed with adjustment 
reaction and mild depression not long following service, 
there is no competent evidence that he has a chronic acquired 
psychiatric disorder currently.  The veteran as a lay person 
is not competent to overcome this fact by mere assertion.  
See Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (a lay 
person is capable of providing evidence of symptomatology but 
is not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms).  See also 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(2) (defining competent lay evidence as 
"any evidence not requiring that the proponent have 
specialized education, training, or experience"; such 
evidence is competent "if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.")  

Moreover, the finding of the VA examiner in August 1999 that 
the veteran does not have a chronic psychiatric disorder is 
entitled to considerable weight because it was based on a 
review of the entire record, including the service medical 
records and the findings of the 1994 VA psychiatric 
examination.  

As the preponderance of evidence is against a finding that 
the veteran currently has a chronic psychiatric disorder, the 
claim for service connection for psychiatric disability must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  

B.  Increased initial rating for degenerative disc disease at 
L5-S1

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The veteran's claim for a higher evaluation for low back 
disability is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, the rule in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The service-connected low back disorder was initially rated 
as intervertebral disc syndrome under Diagnostic Code 5293.  
The rating decision of January 2002, however, showed the 
diagnostic code as 5294, which may have been a typographical 
error.  Diagnostic Code 5294 rates sacroiliac injury and 
weakness as lumbosacral strain under Diagnostic Code 5295.  
Although the low back disorder could be evaluated under a 
number of diagnostic codes, the law generally prohibits the 
evaluation of the same manifestations under different 
diagnoses.  Evans v. Brown, 9 Vet. App. 273, 281 (1996) (a 
claimant may not receive separate disability ratings for the 
same disability or the same manifestations).  This is known 
as the rule against pyramiding and is set forth at 38 C.F.R. 
§ 4.14 (2001).  

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

The disability picture presented here does not warrant an 
evaluation greater than that already assigned.  The record, 
including the report of a VA orthopedic examination in 
November 1999, shows that the veteran's main problems are low 
back pain, stiffness, and radiation of pain to his left leg.  
However, diagnostic imaging of the lumbosacral spine in July 
1994 showed the presence of Schmorl's nodes apparently at the 
L5-S1 level, and slight dextroscoliosis of the lumbar spine 
that could have been positional in nature or a result of 
muscular spasm.  The vertebral bodies were normal in height 
and shape, and there was no spondylosis or spondylolisthesis.  
X-rays of the pelvis showed normal sacroiliac joints.  X-rays 
of the abdomen visualized moderate scoliosis with convexity 
to the left.  

Private magnetic resonance imaging (MRI) of the lumbar spine, 
performed in March 1998, showed small posterior osteophytes 
at a number of levels, including L4-L5 without deformity of 
the thecal sac.  Mild facet arthrosis was noted bilaterally 
at L4-L5.  There was a posterior bulge of the L5-S1 disc 
without appreciable deformity of the thecal sac.  The canal 
caliber was within normal limits, and the neural foramina 
were patent, bilaterally.  Mild facet arthrosis was present 
bilaterally.  Degenerative joint disease was seen in the left 
sacroiliac joint with prominent anterior osteophytes.  The 
radiologist's impressions were mild lower lumbar degenerative 
spondylosis, and degenerative joint disease of the left 
sacroiliac joint.  

VA x-rays of the lumbosacral spine in August 1999, however, 
showed only slight levoscoliosis of the lumbosacral spine.  

The diagnostic imaging suggests that at least part of the 
veteran's low back pathology is related to nonservice-
connected disorders such as degenerative joint disease and 
that his overall low back pathology is not in any case 
severely disabling, as is required for the next higher 
evaluation under Diagnostic Code 5293.  

Although he complained of low back pain when he was examined 
by VA in July 1994, he noted that the pain was only 
occasional and did not radiate.  He was able to do full 
bending forward and perform a full squat.  Indeed, clinical 
examination of the lower back failed to reveal any objective 
pathology.  There was no soft tissue swelling, tenderness to 
touch, or effusion, despite the complaint of low back pain at 
the L2 to L5 level.  The pertinent diagnosis was low back 
pain with Schmorl's nodes on x-ray examination.  A Schmorl's 
nodule is a nodule seen in radiographs of the spine due to 
prolapse of a nucleus pulposus into an adjoining vertebra.  
Dorland's Illustrated Medical Dictionary 1144 (28th ed. 
1994).  

The veteran was seen at a VA outpatient clinic in December 
1994, where it was indicated that he had herniated nucleus 
pulposus (HNP) at three levels with nerve root involvement.  
He was to continue taking Motrin.  However, when he presented 
to the neurosurgery clinic for an initial evaluation in 
January 1995, no herniated nucleus pulposus was identified, 
despite his complaints of pain in the lower back and left 
hip.  He said that the pain had been present since service 
and that it had slowly gotten worse over the previous two 
years.  He denied bowel, bladder or sexual dysfunction.  
Following an examination, the impression was minor 
degenerative joint disease with no neurosurgical HNPs.  

The veteran was seen again in the VA outpatient clinic in 
April 1995 for complaints that included chronic low back 
pain.  He reported that he was out of medication.  However, 
during the prosecution of this claim, there is little 
objective evidence of severe intervertebral disc syndrome.  
Rather, his symptoms suggest the presence of a moderate 
intervertebral disc syndrome with recurring attacks.  The 
fact that Schmorl's nodes were visualized at L5-S1 on x-rays 
in July 1994 suggests the presence of incipient disc disease, 
but there was no showing then or later of more than moderate 
symptomatology as a result of the service-connected low back 
disability.  The record shows occasional visits to a 
physician due to low back problems, but on orthopedic 
examination by VA in November 1999, the results of the MRI 
were noted and said to show arthritic spurring at L3, L4, and 
L5 without signs of herniated discs.  The veteran complained 
of low back pain, stiffness, and radiation of pain to his 
left hip and leg.  These complaints are consistent with the 
clinical history of low back pain and left leg radiculopathy 
noted when he underwent the MRI scan in March 1998, although 
it is notable that no neurological deficits were shown when 
the veteran was seen by VA in April 1998 for a complaint of 
low back pain.  

However, the findings elicited on examination in November 
1999 do not reveal severely disabling low back pathology.  
The veteran had forward flexion to 80 degrees, backward 
extension to 20 degrees, and right and left bending to 30 
degrees.  This reveals limitation of motion of the lumbar 
spine that is no more than slight and would thus warrant no 
more than a 10 percent evaluation under Diagnostic Code 5292.  
The examiner commented that the back condition would subject 
the veteran to some decrease in function when he experienced 
pain, but the examiner noted that these periods were episodic 
and had only minimal effect on his activities of daily 
living.  The examiner also noted that there were no reflex, 
sensory or motor deficits and that no weakness was shown.  
Moreover, no atrophy of the lower extremities was observed, 
and there was good gluteal tone.  The veteran had good toe 
and heel rising, and straight leg raising was negative.  The 
diagnosis was mechanical back syndrome with arthritis of the 
sacroiliac joint on the left.  

Even considering the factors for evaluating a joint 
disability noted in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
an evaluation greater than that currently assigned for the 
service-connected low back disability would not result.  The 
record shows only minimal functional impairment from the 
episodic low back pain and no evidence of muscle weakness as 
a result of the service-connected disability such as to 
suggest the presence of any weakened or abnormal movement, 
excess fatigability, or incoordination of the involved low 
back joint.  See 38 C.F.R. §§ 4.40, 4.45 (2001).  

A compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (2001) may be assigned where there is painful 
motion with joint or periarticular pathology.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see 
also Hicks v. Brown, 8 Vet. App. 417, 421 (1995) (under § 
4.59, painful motion is considered limited motion even though 
a range of motion may be possible beyond the point when pain 
sets in).  The Board notes, however, that service connection 
is not in effect for arthritis of the lumbar spine but only 
for degenerative disc disease at L5-S1.  But even if service 
connection were in effect for degenerative joint disease of 
the lumbosacral spine, the provisions of Diagnostic Code 5003 
and 38 C.F.R. § 4.59 may not be used to increase the 
evaluation for the same service-connected disability under a 
different interpretation of the same diagnostic code, as this 
is precluded by the rule against pyramiding set forth in 
38 C.F.R. § 4.14.  Painful motion is contemplated in the 20 
percent evaluation already assigned under Diagnostic Code 
5293.  

The Board finds that the evidence of record since separation 
shows no more than moderate intervertebral disc syndrome with 
recurring attacks.  See 38 C.F.R. § 4.7.  Although the 
veteran complained of boring, dull back pain radiating to his 
left hip and down his left leg on VA neurologic examination 
in August 1999, it was reported that he was taking only 
simple analgesics and that surgery had not been recommended 
for bulging discs shown on MRI.  It was further reported that 
he received partial benefit from Tylenol and Motrin and that 
his pain was exacerbated by prolonged sitting and standing.  
But it was also reported that he had sustained no particular 
trauma and had had no back surgery.  In addition, he had had 
no weakness, although he said that he felt weak in his leg 
generally if he sat for a long period of time.  

However, on examination in August 1999, a motor examination 
revealed 5/5 strength without drift or atrophy.  Muscle tone 
was normal.  Although tenderness was noted in the lower 
lumbar region with diminished anterior and posterior 
mobility, he displayed good lateral mobility.  (The veteran 
had what amounted to diminished anterior and posterior 
mobility - some limitation of forward flexion and backward 
extension on the later orthopedic examination.)  Although he 
had a positive straight leg raising test at 45 degrees 
bilaterally, this finding was not replicated on the later 
orthopedic examination.  Although there was diminished 
sensation to pinprick and touch in the left L5 distribution, 
the veteran's gait was intact, and his heel to toe and tandem 
gait were normal.  The Romberg sign was negative.  The 
diagnostic impression was chronic lumbar syndrome with some 
findings suggestive of left L5 radiculopathy with mechanical 
abnormalities and sensory loss.  

The findings on neurologic examination are for the most part 
indistinguishable from the findings on the later orthopedic 
examination, and, where the findings differ, they do not 
suggest a significant variation in functional impairment.  
The major difference is the suggestion on the earlier 
neurologic examination of the presence of left L5 
radiculopathy.  This finding is consistent with the clinical 
history noted when the MRI was performed, but the clinical 
findings throughout the period of the prosecution of this 
claim do not reflect severe intervertebral disc syndrome.  
The mere presence of findings suggestive of radiculopathy 
resulting from a diseased disc are not sufficient, in the 
absence of evidence of functional impairment such as a 
disturbed gait, to establish a severe level of impairment 
under Diagnostic Code 5293.  

The Board is therefore finds that the 20 percent evaluation 
assigned under Diagnostic Code 5293 adequately compensates 
the veteran for the functional impairment actually 
attributable to his service-connected low back disorder.  
This is true even when episodes of low back pain with 
radiation, which cannot be disassociated with any degree of 
accuracy from the service-connected disorder, are considered.  

With respect to evaluation of the low back disability under 
Diagnostic Code 5295, a 20 percent evaluation is warranted 
for lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.  

The record does not show muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing position.  Moreover, the record does not reveal 
symptoms of severe lumbosacral strain such as to warrant a 40 
percent evaluation under Diagnostic Code 5295.  There is no 
showing of a listing of the whole spine to the opposite side.  
A positive Goldthwait's sign is not shown; indeed, straight 
leg raising was negative on the most recent examination.  As 
forward flexion was possible to 80 degrees, there is no 
showing of marked limitation of forward bending.  Although 
there was loss of lateral motion on the 1999 examination, 
this loss was no more than slight and thus not indicative of 
severe lumbosacral strain.  Finally, there is no showing of 
abnormal mobility of the lumbar spine on forced motion.  
Assuming the service-connected low back disorder should be 
rated under Diagnostic Code 5295, there is simply no 
persuasive evidence that the criteria for a 40 percent 
evaluation have been met or more nearly approximated.  See 
38 C.F.R. § 4.7.  

An initial rating in excess of the 20 percent currently 
assigned is not warranted under any potentially applicable 
diagnostic code.  As the evidence is not so evenly balanced 
as to raise doubt concerning any material issue, the claim 
for a higher initial rating for degenerative disc disease at 
L5-S1 must be denied.  38 U.S.C.A. § 5107(b).  

C.  Increased initial rating for residuals of a left knee 
medial meniscectomy

The veteran contends that he has pain in the left knee with 
prolonged standing or walking.  On VA examination in July 
1994, he complained of some stiffness and discomfort in the 
knee with weather changes.  X-rays of the left knee at that 
time were negative, however, and the examiner said that he 
was unable to detect objective evidence of knee pathology, 
although he noted that the veteran exhibited range of motion 
of the from zero to 125 degrees.  The normal range of knee 
motion is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate 
II (2001).  

The VA orthopedic examination in November 1999 revealed that 
the veteran "has 150 degrees of flexion of both knees" with 
no subpatellar crepitus.  There was no fluid and no 
instability.  The orthopedic and neurologic examinations in 
1999 both showed no disturbance of gait or inability to toe 
and heel walk.  The only significant left knee pathology 
shown was minimal degenerative changes visualized on x-ray 
examination in August 1999, which the orthopedic examiner 
diagnosed as mild degenerative arthritis of the left knee.  

Thus, the disability picture shown with respect to the left 
knee indicates no instability of the knee such as to warrant 
more than a 10 percent rating under Diagnostic Code 5257.  
Although x-rays have shown arthritis in the left knee, 
instability of the knee has not been demonstrated, and the 
range of motion of the left knee does not meet the criteria 
for a zero percent rating under the applicable diagnostic 
codes (5260 and 5261).  Accordingly, separate compensable 
evaluations under diagnostic codes 5003 for arthritis and 
5257 for knee instability are not warranted because 
additional disability is not demonstrated.  VAOPGCPREC 23-97, 
62 Fed. Reg. 63,604 (1997); see VAOPGCPREC 9-98.  

The service-connected left knee disorder was initially rated 
as noncompensably disabling under Diagnostic Code 5257, 
effective from separation.  However, when the RO evaluated 
the left knee in January 2002, a 10 percent rating was 
assigned under diagnostic codes 5010 and 5262, effective from 
separation.  

There is, however, no evidence of malunion or nonunion of the 
proximal tibia and fibula such as to produce even slight knee 
impairment under Diagnostic Code 5262.  A review of the 
rating decision shows that the 10 percent rating was assigned 
based on the presence of traumatic arthritis in the left knee 
joint, which is rated as for degenerative arthritis under 
Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

There was only slight limitation of motion of the left knee 
on VA examination in July 1994 and apparently no limitation 
of motion of the knee on orthopedic examination in November 
1999.  As indicated above, there is no showing, even if the 
DeLuca factors are considered, of compensable limitation of 
motion under either Diagnostic Code 5260 for limitation of 
flexion or Diagnostic Code 5261 for limitation of extension.  
As the knee is a major joint, 38 C.F.R. § 4.45(f), a 10 
percent evaluation is warranted if there is at least some 
limitation of motion, even if it is noncompensable, as was 
shown in July 1994.  

However, a 20 percent rating under Diagnostic Code 5003 is 
assignable only where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The evidence of record 
does not show the presence of the criteria necessary for a 20 
percent rating under this diagnostic code.  

Although the veteran has complained of left knee pain, there 
is little objective evidence of pain on range of motion of 
the knee such as to implicate the provisions of 38 C.F.R. 
§ 4.40, which require that functional loss due to pain be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  It is notable that when the veteran was 
examined in July 1994, he was able to flex both knees without 
complaints.  A compensable evaluation under Diagnostic Code 
5003 and 38 C.F.R. § 4.59 may be assigned where there is 
painful motion with joint or periarticular pathology.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see 
also Hicks v. Brown, 8 Vet. App. 417, 421 (1995) (under § 
4.59, painful motion is considered limited motion even though 
a range of motion may be possible beyond the point when pain 
sets in).  However, the absence of objective evidence of 
painful motion of the left knee joint on examination renders 
the provisions of 38 C.F.R. § 4.59 inapplicable in this case.  
Moreover, as indicated above, the provisions of 38 C.F.R. 
§ 4.59 may not be used to increase the evaluation for the 
same service-connected disability under a different 
interpretation of the same diagnostic code (5003) because 
this is precluded by the rule against pyramiding.  Although 
removal of knee cartilage resulting in a symptomatic knee 
warrants a 10 percent evaluation under Diagnostic Code 5259, 
an increased rating under this diagnostic code is likewise 
precluded by the provisions of 38 C.F.R. § 4.14.  

The VA examiner noted in July 1994 that there was a 3-inch 
surgical scar located at the medial aspect of the left knee 
that was well-healed.  The examiner said that there was no 
soft tissue swelling or effusion and no tenderness to touch.  
There is therefore no showing that the service-connected left 
meniscectomy scar is poorly nourished with repeated 
ulceration or is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, diagnostic codes 7803, 
7804 (effective prior to August 30, 2002).  

Even if the scar were evaluated under the rating criteria 
that became effective August 30, 2002, there is no evidence 
whatsoever that the service-connected surgical scar is 
unstable.  That is, there is no showing that there is 
frequent loss of covering of skin over the scar.  See 67 Fed. 
Reg. 49,590, 49,596 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7803 and Note (1)).  The 
criteria for evaluating a superficial scar under Diagnostic 
Code 7804 are essentially unchanged and thus would not 
warrant a compensable evaluation under that diagnostic code.  
The Board concludes that a separate compensable evaluation 
for the service-connected left knee surgical scar under 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), is not 
warranted under either the old or the new criteria.  

Although the criteria for evaluating superficial scars that 
became effective on August 30, 2002, have not been furnished 
to the veteran, no prejudice results.  See Bernard v. Brown, 
4 Vet. App. at 394.  A separate compensable rating for the 
service-connected surgical scar under Esteban must be 
supported by objective findings, which simply are not present 
in this case.  Thus, delaying resolution of the case in order 
to furnish new criteria for rating superficial scars would 
simply exalt form over substance without any tangible benefit 
accruing to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. at 546.  

The Board therefore concludes that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 10 percent for residuals of a left knee meniscectomy.  It 
follows that the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. at 54-58.  

D. Increased rating for bilateral pes planus

As indicated above, a 10 percent rating has been assigned for 
the service-connected bilateral pes planus.  Under the rating 
schedule, a 10 percent evaluation is warranted for moderate 
bilateral acquired pes planus where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral acquired pes planus manifested by marked deformity 
(such as pronation or abduction), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
acquired pes planus manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The veteran's service medical records show that he was 
prescribed arch supports for his bilateral pes planus.  On VA 
examination in July 1994, he complained that he had flat 
feet.  It was reported that he was 6-feet, 3-inches tall and 
weighed 260 pounds.  He presented with bilateral pes planus 
with loss of the longitudinal and transverse arch.  The 
diagnoses included bilateral pes planus.  

The evidence of record since separation does not warrant an 
increased rating because severe bilateral pes planus is not 
shown.  On VA orthopedic examination in May 2001, the 
veteran's arches collapsed upon weight-bearing with an inward 
turning of his ankles and wrinkling of his skin on the 
lateral aspect of his ankles.  However, his Achilles tendon 
was only slightly displaced laterally, and the subtalar joint 
kept the ankles in a rectus position.  "Rectus" is a 
general term denoting a straight structure.  Dorland's 
Illustrated Medical Dictionary 1434 (28th ed. 1994).  He 
demonstrated slight equinus with compensation in the 
midtarsal area.  X-rays showed splaying of the metatarsals, 
especially the 5th, and an increase in hallux inter phalanges 
and Haglund's deformity, bilaterally, especially on the right 
side.  (Haglund's disease is bursitis in the region of the 
Achilles tendon.  Dorland's Illustrated Medical Dictionary 
483 (28th ed. 1994).)  The veteran complained in May 2001 
that the pain in his feet became so bad after three hours of 
standing that he had to sit and elevate his feet.  He said 
that after an 8-hour day in a warehouse, he had to go to bed, 
or just sit with his legs elevated.  However, despite a lot 
of pain, he had only occasional redness and swelling of his 
feet.  It is notable that no callosities were noted when the 
veteran underwent a VA orthopedic examination in November 
1999.  

Moreover, there is significant evidence that the veteran has 
a number of nonservice-connected conditions that contribute 
to the pain and functional impairment affecting his ankles 
and feet.  X-rays showed retrocalcaneal exostosis and dorsal 
ankle arthritis, bilaterally.  In addition to bilateral pes 
planus and bilateral equines, the diagnoses included 
osteoarthritis; mallet toes 2 through 4, bilaterally; and 
hand/foot dyshidrosis.  However, service connection is not in 
effect for disorders of the foot and ankle other than 
bilateral pes planus.  

The veteran undoubtedly has some functional impairment that 
adversely affects his ability to perform his job and enjoy 
life.  Although the veteran used to play ball, run, and jump, 
he can no longer do so.  However, it is not shown that these 
limitations are due solely to his service-connected bilateral 
pes planus.  The examiner felt that complications associated 
with his knees, hips, and back would make a complete return 
to a normal lifestyle doubtful.  The Board is therefore of 
the opinion that the 10 percent rating currently assigned 
contemplates the pain that is one of the symptoms of his 
service-connected bilateral pes planus.  See 38 C.F.R. 
§§ 4.10, 4.40 (2001).  

Furthermore, the evidence does not support a 50 percent 
rating.  There is no evidence of marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances.  Although the veteran reported in May 2001 that 
he had used orthotic devices in the past with no relief, it 
was felt that he might benefit from depth inlay shoes or 
molded shoes with high top bracing.  The examiner thus felt 
that orthopedic shoes could improve his condition.  

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against an initial 
rating in excess of 10 percent for bilateral pes planus.  It 
follows that the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. at 54-58.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include an adjustment reaction and mild depression, is 
denied.  

An increased initial evaluation for degenerative disc disease 
at L5-S1 is denied.  

An increased initial evaluation for status post left knee 
medial meniscectomy is denied.  

An increased initial evaluation for bilateral pes planus is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

